IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 172A13
                           FILED 20 DECEMBER 2013

DAVID B. WIND

             v.
THE CITY OF GASTONIA, NORTH CAROLINA, A Municipal Corporation


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 738 S.E.2d 780 (2013), affirming an order

granting summary judgment for plaintiff and denying summary judgment for

defendant entered on 1 November 2011 by Judge Forrest Donald Bridges in Superior

Court, Gaston County, and remanding for further proceedings. Heard in the Supreme

Court on 18 November 2013.


      The McGuinness Law Firm, by J. Michael McGuinness, for plaintiff-appellee.

      Cranfill Sumner & Hartzog LLP, by Jaye E. Bingham-Hinch, Patrick H.
      Flanagan, and Bradley P. Kline, for defendant-appellant.

      Fred P. Baggett for North Carolina Association of Chiefs of Police; and Edmond
      W. Caldwell, Jr., General Counsel, and Julie B. Smith, Associate General
      Counsel, for North Carolina Sheriffs’ Association, amici curiae.

      Richard Hattendorf, General Counsel; and Bailey & Dixon, LLP, by Jeffrey P.
      Gray, for North Carolina State Lodge of the Fraternal Order of Police, amicus
      curiae.

      Edelstein and Payne, by M. Travis Payne, for Professional Fire Fighters and
      Paramedics of North Carolina, amicus curiae.


      PER CURIAM.

      AFFIRMED.